Citation Nr: 1506307	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.  He also served in the Army National Guard from June 1976 to June 1977, with at least one verified period of active duty for training purposes (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.


FINDING OF FACT

Tinnitus is shown by the competent and credible evidence of record to be related to the Veteran's military noise exposure during a verified period of ACDUTRA. 


CONCLUSION OF LAW

The Veteran's tinnitus was incurred during active service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24) (West 2014). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran contends that his currently diagnosed tinnitus disability is the result of military noise exposure to artillery fire without the use of hearing protection during both his active duty and ACDUTRA service.  

The Veteran's DD Form 214 shows a military occupational specialty (MOS) of light vehicle driver during his active duty service, as well as a sharpshooter M-14 military award.  Service personnel records show that while the Veteran was stationed in Europe from April 1970 to April 1971, the Veteran's MOS was listed as an auto repairman.  During separation examination in April 1971, the Veteran's MOS was listed as a patrol oil lubrication man.  As noted, the Veteran has subsequent service in the Army National Guard, during he was assigned to an artillery unit with a MOS of cannoneer.  NGB Form 22 shows that his military decorations and awards included an expert rifle badge (M-16).  A Record of assignments shows that the Veteran participated in a period of ACDUTRA service for 15 days in April 1977.  

In his December 2011 Notice of Disagreement, the Veteran recounted his military noise exposure to artillery fire and simulated bunker explosions during training and maneuvers while on active duty and during his subsequent period of ACDUTRA without the use of hearing protection.  He recalled firing a Howitzer numerous times during ACDUTRA and a perceived change in hearing for days after he returned from ACDUTRA.  He indicated that he has had ringing in his ears for a long time and that it had worsened in the last 5 or 6 years.  

In his October 2012 substantive appeal (VA Form 9) the Veteran indicated that he sustained excessive military noise exposure during service in the Army National Guard while performing duties as a cannoneer firing a Howitzer on weekend drills (June 1976 and May 1977), and during annual training (April 1977).  He submitted copies of electronic medical literature that purportedly supported his assertion that his military noise exposure caused permanent damage to the inside of his ears and his hearing.  

During VA examination in March 2013, the Veteran did not recall when his tinnitus began; however, he recalled having tinnitus during service in the Army National Guard.  The examiner noted that the Veteran was exposed to noise during his National Guard service as his MOS was a cannoneer.  She also noted that his DD Form 214 documented his receipt of a Sharpshooter Badge (M-14 rifle) during active duty service.  She stated that although the Veteran had normal hearing indicating no permanent damage to his hearing during service, tinnitus has been known to be present in the absence of hearing loss.  She stated that the Veteran was exposed to noise while in the National Guard and he reported noticing tinnitus while in the Guard.  She therefore opined that the Veteran's current bilateral tinnitus is at least as likely as not caused by or a result of his military noise exposure.  In a March 2013 addendum opinion, she reiterated the Veteran's report that his tinnitus began while in the National Guard after being exposed to significant noise, and she again opined that the Veteran's tinnitus is at least as likely as not caused by military noise exposure during his National Guard duty.  

In light of the foregoing, the Board is satisfied that the Veteran's current tinnitus disability cannot be disassociated from his military noise exposure and acoustic trauma during a period of ADCUTRA in the Army National Guard.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


